UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             NO.   91-3262



                  SAVE OURSELVES, INC., ET AL.,

                                             Plaintiffs-Appellants,

                                versus


              U.S. ARMY CORPS OF ENGINEERS, ET AL.,

                                             Defendants-Appellees.




          Appeal from the United States District Court
              for the Middle District of Louisiana



Before THORNBERRY, GARWOOD, and DAVIS, Circuit Judges.

THORNBERRY, Circuit Judge:

     Plaintiffs-Appellants are a group of non-profit organizations

interested in protecting and preserving the waters of Ascension

Parish, Louisiana.    They oppose the completion of a regional

airport currently under construction in Ascension Parish because

they believe that the airport site is a wetlands subject to

regulation under Section 404 of the Clean Water Act.     They sued the

U.S. Army Corps of Engineers (the Corps) and the Ascension-St.

James Airport and Transportation Authority (the Airport Authority),

seeking declaratory and injunctive relief.         The district court

granted summary judgment against the Plaintiffs, and the Plaintiffs

appeal.
                               Background

     In 1980, the prior owner of the Ascension Parish airport site

drained the land in preparation for agricultural use. Between 1980

and 1985, the prior owner devoted 80% of the land to agriculture

and farmed crawfish in ponds dug on the remaining 20% of the land.

The Airport Authority purchased the land in 1986 as the site for

the proposed airport.

     On February 23, 1987, an agent for the Airport Authority

requested a wetlands jurisdictional determination by the Corps. In

a letter dated March 5, 1987, the Corps notified the agent that the

area was not subject to the Corps' regulatory authority under

Section 404 of the Clean Water Act, i.e., the area was not a

"wetlands," and the Airport Authority would not need a Section 404

permit prior to commencing construction of the airport.

     On January 10, 1989, the Corps adopted the Federal Manual for

Identifying and Delineating Jurisdictional Wetlands (the Federal

Manual).      On June 30, 1989, the Corps' Regulatory Branch in

Washington,    D.C.   issued   a   memorandum   advising   the   regional

districts that it was developing a Regulatory Guidance Letter (RGL)

on the issue of "grandfathering" wetlands determinations issued

prior to the adoption of the Federal Manual.           Under the draft

policy attached to the memorandum, a prior wetlands determination

would remain in effect if substantial resources had been expended

in reliance on the prior determination.          This policy was later

formalized in RGL 90-6.




                                     2
     On January 5, 1990, Plaintiff-Appellant Save Ourselves, Inc.

requested   a   determination     of   whether     the   airport     site   was a

wetlands    under   the     new    Federal      Manual.         Following     the

"grandfathering" policy, which was then still in draft form, the

Corps notified Save Ourselves that it would not reconsider its

prior wetlands determination because the Airport Authority had

expended    substantial     resources      in      reliance     on   the    prior

determination.

     Save   Ourselves     and   several    other    nonprofit      environmental

groups1 (Plaintiffs-Appellants herein) filed suit against the Corps

and the Airport Authority on July 11, 1990, seeking:                    first, a

declaration that the Corps' policy of grandfathering prior wetlands

determinations was invalid because it was not adopted in compliance

with the Administrative Procedures Act; second, a declaration that

the airport site was a wetlands subject to the Clean Water Act; and

third, an injunction against further dredging of the airport site.

     The Airport Authority, however, continued construction on the

site.    The Authority had the vegetation and topsoil removed, the

land filled, and the runway laid.               According to a preliminary

report   prepared   by    the   Airport    Authority,     the    Authority    had

expended $5,310,990 on the construction of the airport as of

September 1990.



     1
       The other Plaintiff organizations are: Louisiana
Environmental Action Network, Inc.; Citizens For A Clean
Environment; Alliance Against Waste and Action to Restore the
Environment; Ascension Parish Residents Against Toxic Pollutants;
and East Iberville AWARE.

                                       3
      In December 1990, the Plaintiffs requested a preliminary

injunction and an expedited hearing on the injunction issue.                      The

district court disposed of the case, however, by granting the

Defendants' motion for summary judgment on the basis of mootness.

The Plaintiffs appealed.

                                      Discussion

      In its brief on appeal, the Corps raised for the first time

the issue of the Plaintiffs' standing to assert their claims.                     The

Plaintiffs claim disadvantage by the late assertion of this issue.

Standing,   however,    is       a    jurisdictional      issue   that     must    be

considered by this Court, regardless of whether it was raised in

the district court.     See FW/PBS, Inc. v. City of Dallas, 110 S.Ct.

596, 607 (1990); Fairley v. Patterson, 493 F.2d 598, 603 (5th Cir.

1974).

      The essence of the Plaintiffs' claim against the Corps is that

the   airport   site   is    a       wetlands    under   33   U.S.C.   §   404    (as

interpreted by the new Federal Manual), and that the Corps' refusal

to make a redetermination of wetlands jurisdiction is final agency

action reviewable under 5 U.S.C. § 702.             Section 702 provides that:

      A person suffering legal wrong because of agency action,
      or adversely affected or aggrieved by agency action
      within the meaning of a relevant statute, is entitled to
      judicial review thereof.

5 U.S.C. § 702 (1977).                The Plaintiffs claim that they were

adversely affected or aggrieved by the Corps' abrogation of its

duty to declare the airport site a wetlands under 33 U.S.C. § 404,

the relevant statute in this case.              In order to show adverse effect

or aggrievement, "the plaintiff must establish that the injury he

                                          4
complains of (his aggrievement, or the adverse effect upon him)

falls within the 'zone of interests' sought to be protected by the

statutory provision whose violation forms the legal basis for his

complaint." Lujan v. National Wildlife Federation, 110 S.Ct. 3177,

3186 (1990).

       In the Complaint filed in the district court, the Plaintiffs

state that they are organizations "interested in protecting and

preserving the clean water and public health in Ascension Parish,

Louisiana, the State of Louisiana, and the United States."                         It is

undisputed that this interest falls within the "zone of interests"

protected by the relevant provisions of the Clean Water Act.                           See

Lujan,      110    S.Ct.   at   3187.        The    Plaintiffs     have    standing    as

organizations or associations to protect this interest only if (1)

the    interest      is    germane      to    the    purposes      of   the    Plaintiff

organizations, (2) any of the Plaintiff organizations' members have

standing to sue on their own behalf, and (3) the participation of

individual members in the lawsuit is not required.                               Hunt v.

Washington State Apple Advertising Commission, 97 S.Ct. 2434, 2441

(1977).       The issue here is whether the Plaintiffs' failure to

allege      any    aggrievement       more    specific      than    the    above-quoted

statement of interest prevents them from satisfying the second

prong of the requirements for establishing organizational standing.

       In    its    recent      decision      in    Lujan   v.     National     Wildlife

Federation,         the     Supreme      Court      addressed       this       prong   of

organizational standing under similar facts.                     See Lujan, 110 S.Ct.

3177   (1990).        The    National        Wildlife    Federation,       a   citizens'


                                              5
environmental group, sued the Department of the Interior and the

Bureau   of   Land   Management       for       alleged   violations    of   various

environmental statutes occurring in the agencies' administration of

the federal land withdrawal program.                 Id. at 3182.      The National

Wildlife Federation sought to protect its interest in "recreational

use and aesthetic enjoyment" of federal lands.                       Id. at 3187.

Responding to a motion for summary judgment on the issue of

standing, the Federation submitted affidavits of several of its

members, who claimed use and enjoyment of land "in the vicinity of"

federal lands affected by the withdrawal program.                   Id. at 3184-85.

The Court found that the facts alleged in these affidavits failed

to show an injury sufficiently specific to confer standing upon a

member of the organization, and thus the organizational plaintiff

did not have standing to assert its claim.                 Id. at 3187-89.

     Applying Lujan to the present facts makes clear that Save

Ourselves and the other plaintiffs do not have standing to assert

their claim against the Corps.              At no time during the proceedings

in the district court did the Plaintiffs allege specific facts

showing a direct injury to any of its members sufficient to confer

standing on the organizations under 5 U.S.C. § 702.                  The Plaintiffs

did not submit affidavits or any other evidence showing that its

members were    affected        by   the    Corps'    refusal   to    exercise   its

jurisdiction under the Clean Water Act.                   By the same token, the

Plaintiffs'    failure     to    show      aggrievement     under    the   "relevant

statute"--here,      the   Clean     Water       Act--negates   the     Plaintiffs'

standing to pursue its claims against the Airport Authority under


                                            6
the citizen suit provision of the Clean Water Act.                 See 33 U.S.C.

§ 1365(a).

      In their reply brief on appeal, the Plaintiffs requested a

remand to the district court to allow the Plaintiffs an opportunity

to   present   affidavits     or   other      evidence   demonstrating      their

standing to sue.      Although we agree that remand for an opportunity

to   correct    the    jurisdictional          defect    would    generally    be

appropriate, see Miller v. Stanmore, 636 F.2d 986, 990-92 (5th Cir.

Unit A 1981); 28 U.S.C. § 1653 (1966), we do not find remand to be

the appropriate relief in this case. In oral argument, Plaintiffs'

counsel stated that the Plaintiffs did not intend to pursue an

injunction against the completion of the airport if the case were

remanded to the district court.              The Plaintiffs therefore do not

seek any remedy against the Airport Authority; their only "live"

claim is against the Corps, challenging the Corps' policy of

"grandfathering"      prior   wetlands       determinations.       However,   the

future application of this policy is too contingent to present a

controversy    ripe    for    judicial       review.     See     American   Paper

Institute, Inc. v. EPA, 882 F.2d 287 (7th Cir. 1989) ("Nothing but

grief could come of trying to review an 'enforcement policy'

without knowing how (or even whether) it would affect any plant.").

      For the foregoing reasons, we AFFIRM the district court's

grant of summary judgment against the Plaintiffs in this case.




                                         7